253 F.2d 488
Abraham M. GLICKMAN, Plaintiff-Appellant,v.LUMBERMENS MUTUAL CASUALTY COMPANY OF ILLINOIS, Defendant-Appellee.
No. 214.
Docket 24729.
United States Court of Appeals Second Circuit.
Argued March 6, 1958.
Decided March 19, 1958.

Appeal from the United States District Court for the Southern District of New York; Sylvester J. Ryan, Judge.
Jay Leo Rothschild, New York City (Samuel H. Levinkind, New York City, on the brief), for plaintiff-appellant.
William C. Morris, New York City, for defendant-appellee.
Before LUMBARD, WATERMAN and MOORE, Circuit Judges.
PER CURIAM.


1
Plaintiff and his family were covered by defendant's Family Poliomyelitis Expense Policy, issued August 1, 1953, which indemnified for expenses incurred in treating poliomyelitis contracted by any member of the family within two years after the date of the policy. The question for decision is whether a rider forwarded in April 1954, which gave the family coverage for expenses in connection with certain dread diseases, including encephalitis, affords a basis for recovery of expenses of $5,000 incurred on behalf of plaintiff's wife who had contracted encephalitis on January 22, 1954, prior to the date of the rider.


2
The rider, which was added without additional premium, carried these words: "Effective April 1, 1954, or on the date of the Policy to which this Rider is attached, whichever is later, it is hereby agreed that the Policy shall be extended to cover the diseases listed below * * *" and encephalitis was among the eleven dread diseases listed.


3
This brief statement of the essential facts shows conclusively, we think, that the language of the policy is clear and unambiguous and requires that a disease added by the rider must have been contracted on or after April 1, 1954 in order to permit reimbursement for expenses incurred in connection with that disease.


4
Judge Ryan dismissed the complaint in a well reasoned opinion, D.C.S.D.N.Y. 1957, 160 F. Supp. 167 and we affirm for the reasons there set forth and stated above.


5
Judgment affirmed.